159 N.J. Super. 100 (1978)
386 A.2d 1378
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
PATRICK LYONS, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 10, 1978.
Decided May 1, 1978.
Before Judges ALLCORN, HORN and FURMAN.
Mr. Donald A. Rosenfelt argued the cause for the appellant.
Mr. Craig V. O'Connor, Assistant Prosecutor, argued the cause for respondent (Peter D. Manahan, Prosecutor of Morris County, attorney).
*101 PER CURIAM.
The judgment of the County Court is affirmed essentially for the reasons set forth by Judge Stanton in his opinion reported at 152 N.J. Super. 533 (Cty. Ct. 1977). For the same reasons, the determination in State v. Gilfesis, 148 N.J. Super. 369 (Cty. Ct. 1977), is disapproved.
We do not express any view on the comments of the trial judge to the effect that, even though the defendant's driver's license was revoked, he was still "free to operate a moped." It should be noted, however, that subsequent to the decision below, the Motor Vehicle Act was amended to prohibit the operation of a motorized bicycle by any person without "a valid driver's license of any class or a motorized bicycle license * * * issued * * * to any person 15 years of age or older * * *." L. 1977, c. 267, § 2(d) (N.J.S.A. 39:4-14.3(d)).
Affirmed.